Citation Nr: 0731162	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-30 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chronic lumbar strain with pain radiating to the 
left hip, to include left sacroiliitis with muscle spasm and 
left radiculopathy with piriformis syndrome. 

2.  Entitlement to service connection for a left hip and left 
pelvis condition.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from January 27, 2003 
to September 30, 2003, and her September 2003 DD Form 214 
(Certificate of Release or Discharge from Active Duty) showed 
an additional one year, ten months, and eighteen days of 
active service.  She also had periods of service with the 
United States Army Reserves from 1978 to 2003, and had a 
period of service with the Army National Guard of Illinois.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Board hearing in January 2007.  She also 
submitted a waiver of RO consideration for any additionally 
submitted evidence.

The appeal with regard to the low back initial rating claim 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  A left hip disorder, separate from the pain which 
radiates to the left hip from the service-connected low back 
disorder, is not related to service.

2.  The competent medical evidence does not reveal a current 
left pelvis disorder.


CONCLUSIONS OF LAW

1.  A left hip disorder, separate from the pain which 
radiates to the left hip from the service-connected low back 
disorder, was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  A left pelvis disorder was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
a left hip disorder and a left pelvis disorder separately 
from her service-connected low back disorder.  The veteran is 
service-connected for a low back disorder which includes back 
pain which radiates to the left hip.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Arthritis may be 
presumed to have been incurred in service if shown to have 
manifested to a compensable degree within one year after the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

With regard to presumptive service connection for arthritis, 
the Board notes that a September 1990 service medical record 
gave an impression of mild degenerative joint disease of the 
hips.  However, the radiology report upon which that 
impression was based was negative.  X-rays of the left hip 
taken in connection with a 2004 VA examination were normal.  
Accordingly, despite the September 1990 diagnosis, the Board 
finds that service connection for arthritis of the left hip, 
including on a presumptive basis, is not warranted.  This is 
so because the medical evidence in the claims folder at no 
time shows X-ray evidence of arthritis of the left hip.  

Service connection for a separate left hip disorder other 
than arthritis is not warranted because the preponderance of 
the evidence does not show that a separate left hip disorder 
is related to service.  While the veteran has suggested that 
her left hip problems are related to service, as a lay 
person, she has no competence to give a medical opinion on 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The only medical evidence on this point, 
the medical opinion provided by the 2004 VA examiner, does 
not support the claim.  On examination, she had no tenderness 
to palpation and full range of motion of the left hip.  In 
addition, she had normal neurological examination, posture, 
and gait.  As noted above, X-rays of the left hip were also 
normal.  The examiner concluded that examination of the left 
hip was normal and that "[i]t is at least as likely as not 
that what she perceives as discomfort in her left hip is 
referred pain from her back."  As her service-connected low 
back disorder includes radiating pain to the left hip, 
service connection cannot also be granted separately for this 
left hip pain.  38 C.F.R. § 4.14 (2007).

While there is medical evidence that the veteran has recently 
been found to have developed osteoporosis involving the left 
hip (see October 3, 2006, private medical record), there is 
no competent evidence in the record which indicates a link 
between the left hip osteoporosis and service.

In sum, the preponderance of the evidence is against finding 
that the veteran has a separate left hip disability for which 
service connection is warranted.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107.

With regard to the left pelvis claim, the preponderance of 
the evidence is also against that claim because there is no 
competent medical evidence in the record which supports the 
veteran's contentions that she has a left pelvis disability.  
Significantly, the 2004 examiner concluded that "[n]o 
problem with her pelvis was identified at this examination."  
Without evidence showing that a disease or disability is 
present, service connection is not warranted.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Even assuming the existence of a current left pelvis 
disability, the preponderance of the evidence is against a 
finding that a left pelvis disability is due to service.  The 
Board finds the 2004 VA examination report more persuasive 
and probative than the veteran's statements.  Statements by 
the veteran to the effect that she has a left pelvis disorder 
that is the result of service do not constitute competent 
medical evidence.  

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him or her to submit any pertinent evidence 
in his possession ("fourth element").  Notice should be 
given to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  

VA provided the requisite notice by means of a letter dated 
in May 2004, prior to the initial adjudication of the claim 
in November 2004.  Further, a March 2006 notice letter 
explained the assignment of disability ratings and effective 
dates.  Regardless, such explanation is moot, given that 
service connection is denied in this case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, there can be 
no possibility of any prejudice to the veteran under the 
holding in Dingess.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The service 
medical records have been associated with the claims folder 
and the veteran has provided private medical evidence in 
addition to her written statements and hearing testimony.  
She testified that she has received no treatment for her 
claimed disabilities at VA facilities.  In addition, a VA 
examination and medical opinion addressed the existence of 
any left hip and pelvis disorders and their relationship to 
service.

The veteran has not identified any additional available 
evidence which is pertinent to the claims on appeal where 
reasonable efforts have not been made to associate it with 
the claims folder.  The Board therefore finds that VA has 
satisfied its duty to notify and assist.  


ORDER

The claims for entitlement to service connection for a 
separate left hip disorder and a left pelvis disorder are 
denied.


REMAND

During the January 2007 Board hearing, the veteran testified 
that the severity of her low back disability had worsened 
since her October 2004 VA examination.  As such, another VA 
examination should be scheduled to assess the current 
severity of the veteran's low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA spine examination to determine the 
current severity of any orthopedic and 
neurological disability due to the 
service-connected low back strain.  The 
claims file must be reviewed by the 
examiner in connection with the 
examination.  All necessary tests and 
studies should be performed and all 
findings must be reported in detail.  A 
complete rationale must be given for all 
opinions and conclusions expressed.

2.  Thereafter, the RO should re-adjudicate 
the low back issue on appeal.  If the 
benefits sought are not granted in full, the 
RO should furnish the veteran and her 
representative a supplemental statement of 
the case and an opportunity to respond.  
Thereafter, if appropriate, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


